Citation Nr: 0031734	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-25-530	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for plantar fasciitis of 
the right foot.  


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from May 1951 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  


FINDING OF FACT

1.  On November 27, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.










ORDER

The appeal is dismissed.




		
HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 3 -


